DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the composite pack gable" and “the cylindrical external diameter.”  There is insufficient antecedent basis for this limitation in the claim. It is recommended to introduce the part as “a composite pack gable” or “a gable.” The cylindrical external diameter is not previously introduced relative to a part and is further referenced in claim 12. From the context of claim 12, it is interpreted that “the cylindrical external diameter” is in fact referencing (the previously introduced) “cylinder outer diameter” of the screw cap.
Claim 5 recites the limitation "the remaining region." There is insufficient antecedent basis for this limitation in the claim.
The term “the first guidance means is configured in a lower region” in claim 5is a relative term which renders the claim indefinite. The term “the first guidance means is configured in a lower region ” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what this relationship is describing, nor is it clear from the drawings. 
Claim 6 recites the limitation “the lower region of the ".  There is insufficient antecedent basis for this limitation in the claim. The opened composite pack was not previously introduced. Additionally, this feature is not shown drawings. The drawings do not label a lower region, the drawings label depict “the first thread of the lower region,” however, in figure 5 this thread is not featured below the laminated hole in the open configuration.
Claim 9 recites the limitation “the bottom region.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the heights," "the thread sections," "the lower region  There is insufficient antecedent basis for this limitation in the claim. None of these features have been previously introduced. It is recommended to remove “the thread sections” as it was not a term previously used, for the purpose of examination, it is interpreted that the applicant is referring to the first and second thread introduced in claim 8. A lower region is introduced in claim 5, which claim 10 is not dependent upon.
The term “slope forwards in the direction of rotation” in claim 10 is a relative term which renders the claim indefinite. The term “slope forwards in the direction of rotation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what this relationship is describing, nor is it clear from the drawings. The term "forward" does not make sense relative to a circumferential directional term.
Claim 14 and claim 15 recites the limitation “the cardboard/plastic composite material ".  There is insufficient antecedent basis for this limitation in the claim. This phrase was never introduced prior, at least as the object of the phrase being a material. Additionally, “for the production of cardboard/plastic composite packs as part of composite packs according to claim 1” should read “for production of cardboard/plastic composite packs as part of the composite packs according to claim 1.”
Claim 15 recites the limitation “the blank".  There is insufficient antecedent basis for this limitation in the claim. Further, “configured with the size of a composite pack” should read “configured with a size of a composite pack” as “size” had not been previously introduced.
The term “” in claim 1is a relative term which renders the claim indefinite. The term “a cutting element movably guided in the therein” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term does not make grammatical sense. It appears as though "in the therein" is unneccesary, as written it does not further limit the statement.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11, and 16 are rejected under 35 U.S.C. 102a(1) as being anticipated by Laciacera (US 6279779 B1).
	With respect to claim 1, Laciacera discloses a composite pack, in particular a parallelepipedal cardboard/plastic composite pack for pourable products (figure 1 below), having an elliptical laminated hole (4 figure 4 below) which is provided in the composite pack gable (3 figure 1 below), with an elliptical main axis (normal to minor axis figure 4 below) and an elliptical minor axis (figure 4 below) and a pouring element (2 figure 1 below), comprising a basic body (15 figure 4 below), a cutting element (18 figure 4 below) movably guided in the basic body (15 figure 4 below) and having the shape of a hollow cylinder (figure 13 below) with a cylinder outer diameter (OD of 18 figure 4 below) and a resealable screw cap (17 figure 4 below), wherein the screw cap (17 figure 4 below) serves for opening the composite pack for the first time by activation (col 2 lines 45-51) of the cutting element (18 figure 4 below), which thus forms a pouring opening in the region of the laminated hole (4 figure 4 below) and wherein first guidance means (26 figure 5 below) configured on the cutting element (18 figure 5 below) interact with second guidance (24 figure 5 below) means configured on the basic body (15 figure 5 below), characterised in that the cylinder external diameter (OD of 18 figure 4 below) is as least as big as the length of the elliptical minor axis (figure 4 below).  

    PNG
    media_image1.png
    332
    379
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    338
    364
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    661
    410
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    470
    681
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    390
    431
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    254
    199
    media_image6.png
    Greyscale

	With respect to claim 2, Laciacera discloses the composite pack according to claim 1, characterised in that lengths of the elliptical main axis and of the elliptical minor axis correspond and the laminated hole thus has a circular design (4 figures 9-11).  
With respect to claim 3, Laciacera discloses the composite pack according to claim 1, characterised in that the cutting element (18 figure 5 above) for first-time opening of the composite pack is designed to be movable on a screw thread-shaped track (26 figure 5 above).  
With respect to claim 7, Laciacera discloses the composite pack according to claim 1, characterized in that the first and second guidance means (26 and 24 figure 5 above) are designed as a combination of individual guide walls and/or individual cams.  
With respect to claim 8, Laciacera discloses the composite pack according to claim 1, characterised in that the first guidance means (26 figure 5 above) are configured as a first thread and the second guidance means (24 figure 5 above) as a second thread.  
With respect to claim 9, Laciacera discloses the composite pack according to claim 8, characterised in that the first thread (26 figure 5 above) has an interrupted configuration in the bottom region.  
With respect to claim 11, Laciacera discloses the composite pack according to claim 8, characterised in that the second thread (23 figure 5 above) is designed as thread sections and/or cams.  
With respect to claim 16, Laciacera discloses the pouring element with a basic body (15 figure 4 above), a cutting element (18 figure 4 above) movably guided in the therein and a screw cap (17 figure 4 above), for use as part of a composite pack according to claim 1 (abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laciacera (US 6279779 B1) in view of Rule (US 4801007 A).
With respect to claims 4 and 5, the references as applied to claim 1, above, disclose all the limitations of the claims except for the composite pack according to claim 1, characterised in that the cutting element for first-time opening of the composite pack is designed to be movable on a track with different pitches (claim 4) and characterised in that the first guidance means is configured in a lower region facing the laminated hole with a smaller height than the remaining region (claim 5). However, in a similar field of endeavor, namely insertion devices for liquid containers, Rule teaches of threads with varying pitches/ depths, additionally with a profile and pitch of thread that vary along its length (col 5 lines 44-54). It would have been obvious to one of ordinary skill in the art of threaded tips for insertion into liquid containers before the effective filing date of the claimed invention to include varying pitch lengths as taught by Rule in the first guidance means of Laciacera since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Laciacera teaches threaded elements and adding varying pitch heights as taught by Rule would maintain the same functionality of Laciacera, making the results predictable to one of ordinary skill in the art (MPEP 2143).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 5, above. With respect to claim 6, Laciacera discloses the composite pack according to claim 5, characterised in that the lower region of the opened composite pack is below the laminated hole and thus inside the composite pack (figure 8 above).  
With respect to claims 10, the references as applied to claim 9, above, disclose all the limitations of the claims except for the composite pack according to claim 9, characterised in that the heights of the thread sections in the lower region of the cutting element are configured to slope forwards in the direction of rotation. However, as disclosed above, Rule taught of a variety of pitches, including ones that are rounded to ease insertion of the mounting (col 5 lines 44-54). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thread of Laciacera to be rounded as taught by Rule in order to allow for easier insertion into the container.
Examiner Note: It is unclear the relationship being discussed in claim 10, as stated above in the 35 U.S.C. 112 rejection.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Laciacera (US 6279779 B1) in view of Nishizawa (US 20030215599).
With respect to claim 10, the references as applied to claim 9, above, disclose all the limitations of the claims except for the composite pack according to claim 1, characterised in that the pouring element and the laminated hole are arranged eccentrically, so that even if the cylindrical external diameter corresponds precisely to the length of the elliptical minor axis, when opening for the first time the cutting element lies at least partially outside the laminated hole. However, in a similar field of endeavor, namely cutting tools, discusses eccentricity in a punch and substrate as it relates to dies (abstract) and discussed known relationships such as an “eccentric punch” (page 4 [0084]). It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have an eccentric relationship between the laminated hole and cutter since there are only a finite number of predictable solutions. Either the items are centered or eccentric. Thus, making the laminated hole and cutter eccentric would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Examiner Note: As this application has pointed the effects of tolerancing, eccentricity is natural byproduct of the manufacturing process and therefore production of Laciaceras closure could result in the aforementioned eccentric relationship. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Laciacera (US 6279779 B1) in view of Kitai (US 20080210707 A1).
With respect to claim 13, the references as applied to claim 9, above, disclose all the limitations of the claims except for the composite pack according to claim 1, characterised in that the cutting element is made from impact-modified polystyrene. However, in a similar field of endeavor, namely spouts with cutters (page 1 [0019]), Kitai taught of a cutter that was made from polystyrene (page 2 [0041]). Therefore, it would have been obvious to one of ordinary skill in the art of cutters in spouts before the effective filing date of the claimed invention to include polystyrene as taught by Kitai in the cutter of Laciacera since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Laciacera teaches a cutter and adding the material of polystyrene as taught by Kitai would maintain the same functionality of Laciacera, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Laciacera (US 6279779 B1) in view of Alef (US 20190299576 A1).
With respect to claims 14 and 15, the references as applied to claim 1, above, disclose all the limitations of the claims except for The cardboard/plastic composite material having at least one cardboard carrier layer and at least one plastic material top layer, with incorporated creases for forming pack edges, for the production of cardboard/plastic composite packs as part of composite packs according to claim 1 (claim 14) and the blank in cardboard/plastic composite material with creases incorporated in the material for forming pack edges, wherein the blank is configured with the size of a composite pack, for the production of a cardboard/plastic composite pack as part of a composite pack according to claim 1 (claim 15). However, in a similar field of endeavor, namely composite packs, Alef taught of the material of claim 14, thermoplastic layer atop of cardboard. As well as the creases and blank used to form the entire product described in claims 14 and 15 (page 10 [00124] and page 15 [0171]). Therefore, it would have been obvious to one of ordinary skill in the art of composite packs before the effective filing date of the claimed invention to include a blank made of cardboard and plastic layers as taught by Alef in the pack of Laciacera since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case Laciacera teaches a pack and adding material and blank structure as taught by Alef would maintain the same functionality of Laciacera, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190193894-A1, US-20190144158-A1, US-20190071224-A1, US-8714380-B2, US-20120138634-A1, US-7484641-B2, and US-20060071000-A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYMREN K SANGHERA whose telephone number is (571)272-5305. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K.S./Examiner, Art Unit 3735                                                                                                                                                                                                        
/ERNESTO A GRANO/Primary Examiner, Art Unit 3735